ON REHEARING,
PER CURIAM.-
(2) On rehearing our attention is directed to the Act of March 17, 1915, (Laws 1915, p. 137), amending'section 2838 of the Code, so as to include appeals from decree on demurrers to a cross • bill. This appeal was taken May 20, 1914, and the *275cause submitted in this court on February 3, 1915. It is thus seen, from the authorities above cited, that at the time the appeal was taken and when the cause was here submitted no statute authorized the appeal and the court was without jurisdiction. There is nothing in the above-mentioned act evincing any legislative purpose to render its provisions applicable to appeals already theretofore submitted for decision. What was said in Dickens v. Dickens, 174 Ala. 305, 310, 311, 56 South. 806, is applicable here, and the holding in that case is conclusive against the insistence of appellant upon this application.
Application overruled.